                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:18-CR-506-FL-1


 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )
       v.                                        )
                                                                       ORDER
                                                 )
 ZABIAN PATTERSON,                               )
                                                 )
                        Defendant.               )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert T. Numbers, II, regarding defendant’s motion to suppress

(DE 43). Defendant has filed an objection, and in this posture this matter is ripe for ruling.

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Absent a specific and timely filed objection, the

court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). The court does not perform a de novo review

where a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

       In this case, the magistrate judge has thoroughly and cogently addressed the issues raised

by defendant. Defendant makes only a general and conclusory objection that does not direct the

court to a specific error by the magistrate judge. Upon careful review of the M&R and of the

record generally, having found no clear error, the court hereby ADOPTS the recommendation of




            Case 5:18-cr-00506-FL Document 49 Filed 08/26/21 Page 1 of 2
the magistrate judge as its own, and, for the reasons stated therein, defendant’s motion to suppress

is DENIED.

       SO ORDERED, this the 26th day of August, 2021.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 2

           Case 5:18-cr-00506-FL Document 49 Filed 08/26/21 Page 2 of 2
